UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): July 25 , 2017 Ocean Power Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33417 (Commission File Number) 22-2535818 (I.R.S. Employer Identification No.) 1590 Reed Road Pennington, New Jersey (Address of principal executive offices) (Zip Code) (609) 730-0400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.133-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Offi cers; Compensatory Arrangements of Certain Officers. On July 25, 2017, Dr. Mike M. Mekhiche, Executive Vice President, Engineering and Operations of Ocean Power Technologies, Inc., informed the Company of his resignation effective August 8, 2017. George H. Kirby III, President and Chief Executive Officer of the Company, will assume Dr. Mekhiche’s responsibilities to ensure OPT continues to deliver on its commitments, while using Dr. Mekhiche’s departure as an opportunity to address the Company’s organizational needs moving forward. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 31, 2017 OCEAN POWER TECHNOLOGIES, INC. /s/ George H. Kirby III George H. Kirby III President and Chief Executive Officer
